Citation Nr: 9930244	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $978.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The appellant served on active duty from June 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 decision of the Committee 
on Waivers and Compromises (the Committee) of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The record reflects that the RO was timely notified of the 
appellant's remarriage in April 1997.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $978 would be contrary to the principle of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Factual Background

The overpayment in question was created as a result of 
payment of VA pension benefits to the appellant with an 
additional allowance for a dependent spouse.  The record 
reflects that the appellant remarried on April 19, 1997.  The 
RO reported that it did not receive notice of his remarriage 
until February 1998, which in turn caused the overpayment.  
However, of record is the appellant's "Statement in Support 
of Claim," VA Form 21-4138, dated April 22, 1997, which 
contained the following statement:  "Please find attached a 
copy of my recent marriage certificate.  I was married on 4-
19-97 to the former [name and social security number 
omitted].  Make all needed changes to my records."  Although 
the Form 21-4138 has a date-stamped by the RO of March 30, 
1998, the record reflects that it was submitted attached to 
an SDVA Transmittal Sheet, which noted that the appellant's 
Form 21-4138 and a marriage certificate were attached and 
submitted for purposes of an adjustment in his pension 
benefits.  The marriage certificate for the April 1997 
ceremony is attached with the Form 21-4138 and the SDVA form.  
The SDVA form bears two date-stamps by the RO: April 23, 
1997, one day after the date the appellant prepared the 
aforementioned Form 21-4138, and March 30, 1998, a date-stamp 
which appears on the SDVA form, the appellant's 21-4138 and 
the marriage certificate.

The Committee denied the appellant's waiver claim by decision 
in June 1998 on the basis that he was at fault and had no 
financial hardship.  This appeal followed.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1999).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1999).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that the pertinent facts in this case warrant the exercise of 
reasonableness and moderation by the government with respect 
to its enforcement of collection of the overpayment in 
question.

The Board finds that in balancing the faults in this case, VA 
bears a greater degree of responsibility for the creation of 
the debt.  A pension debt in the amount of $978 was created 
in May 1998 on the grounds that the appellant did not timely 
notify VA of his remarriage in April 1997.  However, 
information in the file reflects that the RO received an SDVA 
Transmittal Sheet on April 23, 1997, which was submitted with 
an attached copy of a marriage certificate and a Form 21-4138 
dated April 22, 1997.  The marriage certificate and the 
appellant's signed Form 21-4138 provide the necessary proof 
of his remarriage on April 19, 1997.  Although the marriage 
certificate and the Form 21-4138 do not bear the April 23, 
1997 date-stamp, the Board finds that with resolution of all 
reasonable doubt in favor of the appellant, the SDVA form 
which does provides sufficient proof that the RO received 
timely notice of his remarriage on April 19, 1997.  
Consequently, the Board concludes that VA was more at fault 
in the creation of the overpayment in question than the 
appellant.  It appears that he took reasonable steps to 
apprise VA of his remarriage and nothing in the file suggests 
otherwise.  The Board has considered the other elements of 
the standard of equity and good conscience, but finds them 
inapplicable to the facts in this case.  As noted above, 
binding judicial precedent holds that the elements contained 
in the regulation are not all inclusive.  Ridings, 6 Vet. 
App. at 546.  Hence, if the Board finds one or more elements 
to be dispositive of the appeal, such as, in this case, the 
balancing of the faults, no further discussion is necessary 
to address elements deemed nondispositive.

Accordingly, waiver of the overpayment in the amount of $978 
is in order, based on the standard of equity and good 
conscience.  38 C.F.R. §§ 1.963, 1.965(a) (1999).


ORDER

Waiver of recovery of the pension benefits in the calculated 
amount of $978 is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

